Citation Nr: 0514397	
Decision Date: 05/26/05    Archive Date: 06/08/05

DOCKET NO.  02-21 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a surgical scar, 
residual of an excision of a fibrocystic mass of the right 
breast.

2.  Entitlement to an increased evaluation for service-
connected status post gallbladder surgery with gastritis and 
keloid scar, currently evaluated as 10 percent disabling.

3.  Entitlement to an effective date prior to November 20, 
2000, for a 10 percent evaluation for service-connected 
status post gallbladder surgery with gastritis and keloid 
scar.

4.  Entitlement to an effective date prior to October 17, 
2001, for a 20 percent evaluation for service-connected 
lumbosacral strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from May 1981 to February 
1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in March 2002 and June 
2002 by the Detroit, Michigan, Regional Office of the 
Department of Veterans Affairs (VA).  The March 2002 rating 
decision, inter alia, granted the veteran a compensable 
evaluation, to 10 percent, for status post gallbladder 
surgery with gastritis and keloid scar, effective November 
20, 2000, and an increased evaluation, from 10 percent to 20 
percent, for lumbosacral strain, effective October 17, 2001.  
The June 2002 rating decision, inter alia, denied the 
veteran's claim for service connection for a surgical scar on 
her right breast.  The veteran contends that an evaluation 
greater than 10 percent for her service-connected status post 
gallbladder surgery with gastritis and keloid scar is 
warranted, and that the evaluation increase should be made 
effective on January 23, 1997.  She also contends that the 20 
percent evaluation for lumbosacral strain should be made 
effective on February 8, 2001, and that her right breast scar 
should be service-connected.



By a rating decision dated in June 2002, the issue of 
entitlement to special monthly compensation "Q" was denied.  
The veteran perfected an appeal in September 2002 as to this 
issue.  However, in correspondence in January 2003, the 
veteran stated that he wished to withdraw his appeal as to 
this issue.

The Board notes that in January 2005, the veteran requested 
that her claims file be transferred from the Detroit VA 
Regional Office to the Pittsburgh, Pennsylvania, VA Regional 
Office (RO), which is now the agency of original 
jurisdiction.  

The file shows that at a January 2005 hearing before the 
Board, the veteran presented testimony indicating that she 
was claiming entitlement to a temporary total evaluation for 
a period of convalescence following surgery in September 2004 
for treatment of a prolapsed bladder, pursuant to 38 C.F.R. 
§ 4.30 (2004).  Additionally, in a statement received in June 
2002, the veteran raised entitlement to service connection 
for numerous disorders, to include, but not limited to 
plantar fasciitis, left eye abrasion, a left shoulder 
disorder, a left knee disorder, a left hip disorder, and a 
left ear disorder.  As these issues have not been 
adjudicated, they are referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The veteran's scar on the axillary area of her right 
breast is a residual of an excisional biopsy for removal of a 
fibrocystic mass that had its onset during active military 
service.

2.  The veteran's service-connected status post gallbladder 
surgery with gastritis and keloid scar is currently 
manifested by subjective abdominal tenderness and occasional 
nausea and vomiting with gastric discomfort due to build-up 
of bile in 


the stomach, which is productive of mild impairment; 
gastroscopic examination of the interior of her stomach are 
negative for showing any erosive areas or small lesions; her 
keloid scar, residual of surgery for cholecystectomy, is 
healed and non-tender.

3.  It is factually ascertainable from the evidence that the 
criteria for a 10 percent evaluation for service-connected 
status post gallbladder surgery with gastritis and keloid 
scar have been met as of April 17, 2000.

4.  Correspondence associated with the veteran's claim, when 
considered with the statements of the veteran and her 
representative, indicate that the claim of entitlement to an 
increased rating for lumbosacral strain was received by VA on 
February 8, 2001.


CONCLUSIONS OF LAW

1.  A fibrocystic mass of the veteran's right breast was 
incurred in service, and the scar on the axillary area of her 
right breast is a residual of the post-service surgical 
excision biopsy of this subcutaneous nodule.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

2.  The criteria for an increased evaluation in excess of 10 
percent for service-connected status post gallbladder surgery 
with gastritis and keloid scar have not been met.  
38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.114, Diagnostic Codes 7318-7307 (2004).

3.  The criteria of an effective date of April 17, 2000 for a 
10 percent evaluation for service-connected status post 
gallbladder surgery with gastritis and keloid scar have been 
met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.400, 4.114, Diagnostic Codes 7318-7307 (2004).

4.  The criteria for an effective date of February 8, 2001, 
for a 20 percent evaluation for service-connected lumbosacral 
strain have been met.  38 U.S.C.A. §§ 5107(b), 5110 (West 
2002); 38 C.F.R. § 3.400(o)(2) (2004); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5295 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

The Board notes that the RO has provided the veteran with 
express notice of the provisions of the VCAA in 
correspondence dated in December 2002, April 2003, October 
2003, and March 2004, in which it provided the veteran with 
an explanation of how VA would assist her in obtaining 
necessary information and evidence.  The veteran has been 
made aware of the information and evidence necessary to 
substantiate her claims and has been provided opportunities 
to submit such evidence.  A review of the claims file also 
shows that VA has conducted reasonable efforts to assist her 
in obtaining evidence necessary to substantiate her claims 
during the course of this appeal.  Her service medical 
records have been obtained and associated with the record, as 
well as private and VA medical records that pertain to the 
medical disabilities at issue.  She has also been provided 
with VA examinations that address the increased rating claims 
on appeal.  Finally, she has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The veteran has been notified of the evidence and 
information necessary to substantiate her claims, and she has 
been notified of VA's efforts to assist her.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a 


result of the development that has been undertaken, there is 
no reasonable possibility that further assistance will aid in 
substantiating the claims.  For these reasons, further 
development is not necessary to meet the requirements of 
38 U.S.C.A. §§ 5103 and 5103A.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet.App. April 14, 2005).

(a.)  Entitlement To Service Connection For A Surgical Scar 
Of The Right Breast.

The veteran's service medical records show no abnormalities 
of her breasts at the time of her entrance into active duty 
in May 1981.  Complaints of a tender subcutaneous lump in the 
axillary region of her right breast were first shown in 
September 1984.  This was subsequently diagnosed in service 
as a nodule or lesion associated with fibrocystic disease, 
and notations in the veteran's service medical records that 
address this condition were made in November 1984, July 1986, 
November 1987, June to July 1988, and September 1988.  The 
right breast node was also noted on separation examination in 
January 1992.

The veteran reported at a hearing before the Board in January 
2005 that she had a lumpectomy of her right breast performed 
after service in approximately 1993 to 1994, but that this 
was for removal of a breast lump that first appeared during 
active duty in 1984, during the time of her first pregnancy.



VA gynecological examination in May 2004 shows that the 
veteran has a scar on the axillary area of her right breast 
that was secondary to an excisional biopsy that was performed 
post-service.  The examiner noted that she had a history of 
an excision of a benign right breast mass that was likely a 
fibroadenoma.  

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a).

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(2004)) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the disease 
identity is established, there is no requirement of 
evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge from active 
duty when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).



In the present case, the veteran acknowledges that the 
surgical scar of her right breast was a residual of a medical 
procedure performed after she separated from active duty, but 
that the surgery was for treatment of a disability that had 
its onset during her period of military service.  The Board 
has reviewed the relevant facts of the case and finds that 
the evidence supports her claim.  A subcutaneous mass on the 
axillary region of her right breast was first shown in 
service in 1984 and later diagnosed as fibrocystic disease.  
The condition persisted and was noted on several occasions 
throughout the remainder of her period of active service, 
including on separation examination.  The mass was surgically 
excised after her discharge from service, incurring the scar 
on her right breast as a result of this procedure.  Service 
connection for a surgical scar of the axillary area of the 
right breast, residual of an excision biopsy of a fibrocystic 
mass, is therefore granted.

(b.)  Entitlement To An Increased Evaluation In Excess Of 10 
Percent
For Service-Connected Status Post Gallbladder Surgery With
Gastritis And Keloid Scar.

The veteran's service medical records show that during active 
duty she underwent a cholecystectomy.  Service connection was 
granted for status post gallbladder surgery with keloid 
formation on the surgical scar by rating decision of January 
1998.  A noncompensable evaluation was assigned for this 
disorder.  By rating action of March 2002, the disability was 
recharacterized to include gastritis as a related condition 
to her cholecystectomy residuals and a 10 percent evaluation 
was assigned.  The Board notes that service-connected for 
hiatal hernia or irritable bowel syndrome is not in effect, 
and therefore those symptoms associated with hiatal hernia 
and irritable bowel syndrome may not be considered when 
rating the service-connected status post gallbladder surgery 
with gastritis.

The United States Court of Appeals for Veterans Claims 
(Court) has held in the case of Francisco v. Brown, 7 Vet. 
App. 55 (1994), when a claimant's entitlement 


to VA compensation for a particular disability has already 
been established, and an increased disability rating is at 
issue, the Board need only concern itself with evidence 
showing the present level of impairment caused by the 
disability at issue.  Therefore, the Board shall focus its 
attention solely on the most recent evidence of record that 
addresses the severity of the veteran's service-connected 
status post gallbladder surgery with gastritis and keloid 
scar.

VA examined the veteran's digestive system in March 2004.  
Prior medical records indicate that her midline surgical 
scar, residual of her cholecystectomy, was keloided but was 
otherwise healed and the scar itself was non-tender.  She 
reported experiencing heartburn on a daily basis, with 
stabbing pain before and after eating, with occasional dry 
vomiting and bilious vomiting.  Although her appetite was 
normal, she was on a modified diet to accommodate her 
gastritis and used prescription and nonprescription 
medication to reduce her gastritis symptoms.  She denied 
having any history of upper or lower gastrointestinal 
bleeding or hospitalization for her gastrointestinal 
disabilities.  Her abdomen was soft and tender in the 
periumbilical area to the epigastric area.  Bowel sounds 
were present in all four quadrants.  Upper endoscopy in 
August 2001 revealed the presence of nonerosive gastritis.  
Her pylorus was normal.  Biopsies of her gastric tissues 
revealed mild congestion and chronic active inflammation 
involving the stroma and the focal epithelium, with no 
evidence of dysplasia or malignancy.  The stomach revealed 
no evidence of any obstruction, filling defect, deformity, 
or ulcer crater.  Duodenal bulb and duodenal sweep was 
normal.  No hiatal hernia or reflux as it pertained to the 
stomach was found.  

The veteran's hearing testimony before the Board in January 
2005 shows, in pertinent part, that her keloid scar itself 
was not painful, but that she experienced abdominal 
tenderness at the site of the surgery and that her primary 
symptoms as it related to her gastritis was that she vomited 
rather frequently due to the build-up of bile in her stomach 
as a result of her cholecystectomy.

VA outpatient treatment records dated in 2004 indicate that 
the veteran's appetite was normal and that she ate three 
meals per day and did not skip any meals.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2004).  Separate diagnostic codes identify the various 
disabilities.  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(2004).

The veteran's for service-connected status post gallbladder 
surgery with gastritis and keloid scar is rated under the 
criteria for evaluating disabilities of the digestive system 
contained in 38 C.F.R. § 4.114.  

38 C.F.R. § 4.114, Diagnostic Code 7318, provides for the 
assignment of a noncompensable evaluation for status post 
removal of the gallbladder that is nonsymptomatic.  
Assignment of a 10 percent evaluation is warranted for status 
post removal of the gallbladder that is manifested by mild 
symptoms.  Assignment of a 30 percent evaluation is warranted 
for status post removal of the gallbladder that is manifested 
by severe symptoms.  

38 C.F.R. § 4.114, Diagnostic Code 7307, provides for the 
assignment of a 10 percent evaluation for chronic gastritis 
that is hypertrophic, as identified by gastroscope, and 
manifested by small nodular lesions and symptoms.  Assignment 
of a 30 percent evaluation is warranted for chronic gastritis 
manifested by multiple small eroded or ulcerated areas and 
symptoms.  Assignment of a 60 percent evaluation is warranted 
for chronic gastritis manifested by with severe hemorrhages, 
or large ulcerated or eroded areas.  

Applying the facts of the case to the applicable rating 
criteria, the Board concludes that the criteria for a rating 
in excess of 10 percent have not been met for mild symptoms 
associated with the veteran's service-connected gallbladder 
removal with gastritis.  The evidence indicates that the 
primary symptoms associated with her cholecystectomy 
residuals are subjective abdominal tenderness and nausea, 
vomiting, and gastric discomfort due to build-up of bile in 
her stomach.  However, there is no loss of appetite as a 
result of this.  The Board thus concludes that the level of 
impairment due to this service-connected is appropriately 
rated as 10 percent disabling for mildly disabling symptoms 
that are residual to a gallbladder removal.  The gastroscopic 
findings obtained on VA examination show no erosive areas or 
even small lesions affecting the interior of her stomach that 
would support the assignment of even a 10 percent evaluation 
under Diagnostic Code 7307.  Additionally, severe symptoms 
due to the cholestectomy have not been shown.  As previously 
stated, the Board cannot consider the hiatal hernia or the 
veteran's reported symptoms of diarrhea and constipation as 
these pertain to disabilities that are not presently service-
connected.

Accordingly, an increased rating for status post gallbladder 
surgery with gastritis and keloid scar is not warranted.  In 
reaching this decision the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

(c.)  Entitlement To An Effective Date Prior To November 20, 
2000, For A 10 Percent Evaluation For Service-Connected 
Status Post Gallbladder Surgery With Gastritis And Keloid 
Scar.

Service connection for status post gallbladder surgery with 
keloid formation on the surgical scar was granted by rating 
decision of January 1998.  A noncompensable 


evaluation was assigned for this award.  By rating action of 
March 2002, the disability was recharacterized to include 
gastritis as a related condition to the cholecystectomy 
residuals and a 10 percent evaluation was granted, effective 
November 20, 2000.

A review of the veteran's claims file shows that the veteran 
submitted correspondence that was received by VA on November 
20, 2000, which was broadly construed as an application to 
reopen her claim for a rating increase for gallbladder 
surgery residuals.  Prior to this date, there was an appeal 
pending regarding the issue of entitlement to an earlier 
effective date prior to October 29, 1996, for a grant of 
service connection for status post gallbladder surgery with 
keloid scar, which was denied in a final appellate decision 
of the Board on November 16, 2000.  A careful review of the 
claims file reveals no correspondence received by the veteran 
prior to November 20, 2000 that could be construed as an 
application to reopen her claim for a rating increase for 
this disability.  Therefore, November 20, 2000 is the actual 
date in which she reopened her claim for an increased 
evaluation. 

Generally, unless otherwise provided in the applicable law 
and regulations, the effective date of compensation based on 
a claim for increase will be the date of receipt of the claim 
or the date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The effective date of a grant of an increased evaluation will 
be the date of receipt of the claim or the date entitlement 
arose, whichever is later.  Nevertheless, the effective date 
of an award of increased compensation can be the earliest 
date as of which it was ascertainable that an increase in 
disability has occurred, if the application is received 
within one year from such date.  38 U.S.C.A. § 5110(b)(2); 38 
C.F.R. § 3.400(o)(2).  See Hazan v. Gober, 10 Vet. App. 511 
(1997); see also Swanson v. West, 12 Vet. App. 442 (1999) (VA 
must consider all the evidence of 


record, including that which predated a decision on the same 
matter, to determine when an ascertainable increase occurred 
in the rated disability.).  The award of an increased rating 
should normally be effective either on the date of receipt of 
the claim or on some date in the preceding year if it was 
ascertainable that the disorder had increased in severity 
during that time.  See also VAOGCPREC 12-98, 63 Fed. Reg. 
56704 (1998).  

Having determined that the veteran's claim for an increased 
rating was received on November 20, 2000, the Board has 
reviewed the claims filed for any clinical or testimonial 
evidence showing the state of her disability due to residuals 
of a cholecystectomy with gastritis for the one-year period 
from November 20, 1999 to November 20, 2000.  However, upon 
reviewing the file for the pertinent period, the Board has 
been unable to find any medical records that present an 
objective picture of the status of her gastric disability.  

However, the Board notes that there is the transcript of the 
veteran's hearing testimony presented before the Board on 
April 17, 2000, in which she describes her gastric impairment 
as being manifested by nausea, vomiting, and epigastric pain.  
The Board observes, however, that when she was initially 
granted service connection for residuals of gallbladder 
surgery, her primary symptomatic complaint was abdominal 
pain, as noted on VA examination and treatment reports 
concurrent with the claim in 1995 to 1997.  The nausea and 
vomiting symptoms at the time were associated with her 
service-connected migraine headaches and not with her 
cholecystectomy residuals.  Current medical findings have 
established that gastritis is a component of her 
cholecystectomy residuals and that her nausea and vomiting 
has been associated with excess bile in her stomach, thus 
supporting the award of a 10 percent evaluation.  
Accordingly, the Board finds that in her hearing testimony of 
April 17, 2000, the veteran very clearly drew an association 
between her nausea and vomiting and her gastric disability 
due to the removal of her gallbladder, and that this 
relationship was corroborated by the clinical findings 
presented on VA examination in March 2004.  

Therefore, resolving all doubt in the veteran's favor, the 
Board concludes that it was factually ascertainable that the 
veteran's residuals of gallbladder surgery with gastritis and 
keloid scar were productive of disabling symptomatology that 
satisfied the criteria for a 10 percent evaluation as of 
April 17, 2000.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
veteran's appeal for an effective date prior to November 20, 
2000, for a 10 percent evaluation for service-connected 
status post gallbladder surgery with gastritis and keloid 
scar is thus granted.  The award of a 10 percent rating shall 
be made effective April 17, 2000.

(d.)  Entitlement To An Effective Date Prior To October 17, 
2001, For A 20 Percent Evaluation For Service-Connected 
Lumbosacral Strain.

Service connection for lumbosacral strain was granted by 
rating decision of January 1997, and a 10 percent evaluation 
was assigned.  By rating decision of March 2002, a 20 percent 
evaluation for lumbosacral strain was assigned, effective 
October 17, 2001.  In her written statements and her hearing 
testimony presented before the Board in January 2005, she 
contended that the correct effective date for the 20 percent 
increased rating award should be February 8, 2001.

As noted above, unless otherwise provided in the applicable 
law and regulations, the effective date of compensation based 
on a claim for increase will be the date of receipt of the 
claim or the date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The effective date of a grant of an increased evaluation will 
be the date of receipt of the claim or the date entitlement 
arose, whichever is later.  Nevertheless, the effective date 
of an award of increased compensation can be the earliest 
date as of which it was ascertainable that an increase in 
disability has occurred, if the application is received 
within one year from such date.  38 U.S.C.A. § 5110(b)(2); 38 
C.F.R. § 3.400(o)(2).

Prior to the March 2002 rating decision on appeal, the last 
time the issue of the evaluation of this low back disability 
was addressed was a January 1998 rating decision which 
confirmed the original 10 percent evaluation assigned.  This 
decision was not timely appealed and is final.  38 U.S.C.A. 
§ 7105 (West 2002).  Thereafter, the claims file shows that 
the veteran submitted correspondence on a VA 21-4138 Form 
that was dated on February 6, 2001, and date-stamped as 
received by the veteran's then-representative, Vietnam 
Veterans of America, on February 7, 2001, in which she 
requested that her claim be reopened for a rating increase 
for her low back disability.  Correspondence from the veteran 
addressing the issue of entitlement to an increased rating 
for her lumbosacral strain was date-stamped as received by VA 
on October 17, 2001.  This correspondence evidently has 
formed the basis for the effective date assigned for the 20 
percent rating.  The veteran contends that she submitted her 
claim earlier through Vietnam Veterans of America.  However, 
this veteran's support group is neither an agent nor a proxy 
of VA, and therefore the date on which Vietnam Veterans of 
America received her claim prior to its being forwarded to VA 
cannot serve as a basis for the effective date of the 
increased rating award.

That being said, the claims file includes correspondence on 
Vietnam Veterans of America letterhead that was dated 
"February 8, 2000" but stamped by the Detroit VA Regional 
Office as having been received on February 8, 2001, which 
contained a checklist indicating that this veteran's service 
organization was submitting a VA 21-4138 Form and some 
medical records from the veteran that related to her claim 
for benefits.  At a January 2005 hearing before the Board, 
the veteran and her representative reported that the 
"February 8, 2000" date was erroneous, that the intended 
correct date was supposed to be February 8, 2001, that this 
letterhead accompanied the veteran's VA 21-4138 Form dated 
February 6, 2001 in which she requested an increased rating 
for her low back disability, and that it was received by VA 
on February 8, 2001, which should have been the correct date 
of receipt of her claim for an increased rating.  The two 
documents at issue are in different places in 


the claims folder and are not adjacent to each other in a 
manner that indicates that they were attached to each other 
and received by VA at the same time.  However, there are 
other documents in the claims folder that are also not 
arranged in the correct sequential chronological order of 
their receipt by VA.

The Board has reviewed the aforementioned documentary 
evidence and weighed the credibility of the statements of the 
veteran and her representative and find no evidence that 
specifically refutes or contradicts their factual assertions.  
Resolving all doubt in favor of the veteran, the Board 
concludes that VA received her claim for a rating increase on 
February 8, 2001.  See 38 U.S.C.A. § 5107(b) (West 2002).

Having determined that February 8, 2001, is the date on which 
the veteran filed her claim for a rating increase for 
lumbosacral strain, the Board has reviewed the claims file 
for all evidence pertaining to the low back disability for 
the one-year period preceding February 8, 2001.  38 C.F.R. 
§ 3.400.  The sole piece of evidence that pertains to this 
period is a written statement from the veteran's VA 
physician, dated June 12, 2000, and received by VA on October 
17, 2001, in which the physician reported that she had 
mechanical low back pain left-sided sciatica symptoms.  The 
report cites to prior magnetic resonance imaging (MRI), 
electromyogram (EMG), and nerve conduction velocity test 
(NCV) studies which were negative for showing any neuropathy.

Rating criteria in effect prior to February 8, 2001, for 
evaluating low back disability due to lumbosacral strain 
provided that slight limitation of motion of the lumbar spine 
warrants a 10 percent rating.  Moderate limitation of motion 
of the lumbar spine warrants a 20 percent rating.  Severe 
limitation of motion warrants a 40 percent rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2001).

38 C.F.R. § 4.71a, Diagnostic Code 5295 provided for a 10 
percent evaluation for characteristic pain on motion.  
Assignment of a 20 percent evaluation was 


warranted when there was muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  Assignment of a 40 percent evaluation was 
warranted when there was severe lumbosacral strain, with 
listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2001).

The June 2000 VA physician's statement was based on 
subjective complaints of low back pain that radiated down the 
left side, that were not confirmed by an EMG, MRI, and NCV. 

In view of the foregoing discussion, the earliest effective 
date for the 20 percent evaluation for lumbosacral strain is 
the date of receipt of the veteran's claim, February 8, 2001.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a surgical scar of the axillary area 
of the right breast, residual of an excision biopsy of a 
fibrocystic mass, is granted.

An increased evaluation in excess of 10 percent for service-
connected status post gallbladder surgery with gastritis and 
keloid scar is denied.

An earlier effective date of April 17, 2000, for a 10 percent 
evaluation for service-connected status post gallbladder 
surgery with gastritis and keloid scar is granted.

An effective date of February 8, 2001, for a 20 percent 
evaluation for service-connected lumbosacral strain is 
granted.


REMAND

A review of the claims file shows that in a July 2004 rating 
decision, the veteran's claim of entitlement to service 
connection for a hiatal hernia was denied on the merits, and 
her claim to reopen her previously denied claim of 
entitlement to service connection for irritable bowel 
syndrome was denied for failure to submit new and material 
evidence.  Notice of this decision was sent to the veteran in 
correspondence dated July 2004.  Thereafter, at a hearing 
before the Board in January 2005, the veteran presented oral 
testimony in which she expressed disagreement with the 
aforementioned denials.  Her oral statements, reduced to 
writing in a hearing transcript, are sufficient to constitute 
a timely Notice of Disagreement as they were received within 
a year from the date she was notified of the decision.  See 
38 C.F.R. § 20.201 (2004); Gallegos v. Principi, 283 F.3d 
1309 (Fed. Cir. 2002).  Accordingly, a Statement of the Case 
addressing the specific issues of denial of service 
connection for a hiatal hernia, and denial of the claim to 
reopen the issue for service connection for irritable bowel 
syndrome for failure to submit new and material evidence, 
must be furnished by the RO to the veteran in response to her 
timely Notice of Disagreement.  Manlincon v. West, 12 Vet. 
App. 238, 240-41 (1999).  

In view of the foregoing discussion, the case is remanded for 
the following action:

The RO should provide the veteran and 
her representative a Statement of the 
Case as to the issues of entitlement to 
service connection for a hiatal hernia 
and whether new and material evidence 
has been submitted to the issue of 
entitlement to service connection for 
irritable bowel syndrome.  The veteran 
must be informed that she must file a 
timely and adequate substantive appeal 
in order to perfect an appeal of these 
issues to the Board.  See 38 C.F.R. 
§§ 20.200, 20.202, 20.302(b) (2004).  
Only if a timely substantive appeal is 
filed with respect to an issue, subject 
to current appellate procedures, should 
the case be returned to the Board for 
further appellate consideration in this 
regard.

No action is required by the veteran until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


